          Case 3:19-cv-07125-WHA Document 32 Filed 10/14/20 Page 1 of 4




 1   HUBERT T. LEE (NY Bar No. 4992145)
     Hubert.lee@usdoj.gov
 2   U.S. DEPARTMENT OF JUSTICE
 3   Environment & Natural Resources Division
     Environmental Defense Section
 4   4 Constitution Square
     150 M Street, NE Suite 4.1116
 5   Washington, D. C. 20002
 6   Telephone (202) 514-1806
     Facsimile (202) 514-8865
 7
     Attorney for Defendant
 8
 9   CHRISTOPHER SPROUL (CA Bar No. 126398)
     csproul@enviroadvocates.com
10   ENVIRONMENTAL ADVOCATES
     5135 Anza Street
11
     San Francisco, California 94121
12   Telephone: (415) 533-3376
     Facsimile: (415) 358-5695
13
     Attorney for Plaintiff
14
15                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
16
17
     OUR CHILDREN’S EARTH
18   FOUNDATION, a non-profit corporation,          Case No. 3:19-cv-07125-WHA

19                            Plaintiff,            JOINT MOTION AND [PROPOSED]
                                                    ORDER TO ENTER CONSENT DECREE
20
                     v.
21                                                  Action filed: October 29, 2019
     ANDREW R. WHEELER, in his official
22   capacity as the Administrator of the United
23   States Environmental Protection Agency,

24                            Defendant.
25
26
27
28


                                             JOINT MOTION TO ENTER PROPOSED CONSENT DECREE
                                                                     CASE NO. 3:19-CV-07125-WHA
          Case 3:19-cv-07125-WHA Document 32 Filed 10/14/20 Page 2 of 4




 1          Defendant Andrew R. Wheeler, in his official capacity as the Administrator of the
 2   United States Environmental Protection Agency (“EPA”) and Plaintiff Our Children’s Earth
 3   Foundation (“OCE”) (collectively “Parties”) jointly move to enter the attached proposed
 4   Consent Decree, Ex. 1. In support of this motion, the Parties state as follows:
 5          1.      OCE’s Complaint (Dkt. No. 1) in this action was filed pursuant to section 304
 6   of the Clean Air Act (“CAA”), 42 U.S.C. § 7604, alleging that under the CAA and its
 7   regulations, EPA is required to review and revise certain emissions standards for new sources
 8   under the New Source Performance Standards (“NSPSs”), and for listed sources under the
 9   National Emission Standards for Hazardous Air Pollutants (“NESHAPs”), every eight years.
10   See 42 U.S.C. § 7411(b)(l)(B), 42 U.S.C. § 7412(d)(6). OCE further contends that in light of
11   these requirements, EPA has missed the statutory deadlines to complete one or more of the
12   required regulatory duties for seven (7) categories of sources of air emissions. Dkt. 1 ¶ 1.
13          2.      In Claim 1, OCE alleges that EPA violated CAA section 111(b)(1)(B), 42
14   U.S.C. § 7611(b)(1)(B), by failing to review and either revise or determine not to revise NSPSs
15   for four categories: (1) Industrial Surface Coating: Surface Coating of Plastic Parts for
16   Business Machines, (2) Automobile and Light Duty Truck Surface Coating Operations, (3)
17   Lead-Acid Battery Manufacturing Plants, and (4) Secondary Lead Smelters. Dkt. 1 ¶¶ 2, 86.
18          3.      In Claim 2, OCE alleges that EPA violated CAA section 112(d)(6), 42 U.S.C. §
19   7612(d)(6), by failing to review and either revise or determine not to revise NESHAPs for
20   three categories: (1) Paint Stripping and Miscellaneous Surface Coating Operations at Area
21   Sources, (2) Lead Acid Battery Manufacturing Area Sources, and (3) Dry Cleaning Facilities:
22   National Perchloroethylene Air Emission Standards. Dkt. 1 ¶¶ 3, 89.
23          4.      The Parties have resolved all claims by the proposed Consent Decree, which is
24   attached hereto as Exhibit 1.
25          5.      The proposed Consent Decree sets reasonable deadlines for EPA to review
26   emissions standards for all seven categories included in the Complaint and for EPA to make a
27   final decision on these standards. Ex. 1 ¶¶ 2-8.
28


                                               JOINT MOTION TO ENTER PROPOSED CONSENT DECREE
                                                                       CASE NO. 3:19-CV-07125-WHA
          Case 3:19-cv-07125-WHA Document 32 Filed 10/14/20 Page 3 of 4




 1          6.      Section 113(g) of the Clean Air Act, 42 U.S.C. § 7413(g), requires EPA to
 2   provide “a reasonable opportunity by notice in the Federal Register to persons who are not
 3   named as parties or intervenors to the action or matter to comment in writing” upon the
 4   proposed Consent Decree. The proposed Consent Decree was noticed in the Federal Register
 5   on July 24, 2020. Notice, 85 Fed. Reg. 44,888 (July 24, 2020). The notice and comment
 6   process is now complete. EPA received one comment that did not advocate for withholding
 7   consent and did not disclose information that would indicate that EPA should withhold
 8   consent. See Ex. 2, Comments on Proposed Consent Decree.
 9          7.      Through the proposed Consent Decree, EPA and OCE indicate their agreement
10   that the Consent Decree is fair, reasonable, and in the public interest.
11          8. The Parties now jointly request that the Court enter the proposed Consent Decree.
12   Dated: October 14, 2020                        Respectfully Submitted,
13                                                   /s/ Hubert T. Lee
                                                     HUBERT T. LEE (NY Bar #4992145)
14                                                   U.S. Department of Justice
15                                                   Environment & Natural Resources Division
                                                     Environmental Defense Section
16                                                   4 Constitution Square
                                                     150 M Street, NE
17                                                   Suite 4.1116
18                                                   Washington, D. C. 20002
                                                     Hubert.lee@usdoj.gov
19                                                   Telephone (202) 514-1806
                                                     Facsimile (202) 514-8865
20
21                                                   Attorney for Defendant

22                                                   /s/ Christopher Sproul
                                                     CHRISTOPHER SPROUL (CA Bar #126398)
23
                                                     Environmental Advocates
24                                                   5135 Anza Street
                                                     San Francisco, CA 94121
25                                                   csproul@enviroadvocates.com
                                                     Telephone (415) 533-3376
26
                                                     Facsimile (415) 358-5695
27
                                                     Attorney for Plaintiff
28


                                                JOINT MOTION TO ENTER PROPOSED CONSENT DECREE
                                                                        CASE NO. 3:19-CV-07125-WHA
          Case 3:19-cv-07125-WHA Document 32 Filed 10/14/20 Page 4 of 4




 1                                    E-FILING ATTESTATION
 2          Pursuant to Civil Local Rule 5.1(i)(3), I attest that counsel for Plaintiff has concurred in
 3   the filing of this document.
 4
                                                           s/ Hubert T. Lee
 5                                                         Hubert T. Lee
 6                                                         Counsel for Defendant

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               JOINT MOTION TO ENTER PROPOSED CONSENT DECREE
                                                                       CASE NO. 3:19-CV-07125-WHA
